Fourth Court of Appeals
                                           San Antonio, Texas

                                      MEMORANDUM OPINION
                                               No. 04-19-00596-CR

                                       IN RE Phillip Anthony ZAGONE

                                        Original Mandamus Proceeding 1

PER CURIAM

Sitting:            Sandee Bryan Marion, Chief Justice
                    Rebeca C. Martinez, Justice
                    Irene Rios, Justice

Delivered and Filed: September 18, 2019

PETITION FOR WRIT OF MANDAMUS DISMISSED FOR WANT OF JURISDICTION

           In his petition for writ of mandamus, relator asks this court to direct the Board of Pardons

and Paroles (the “Board”) to determine relator is entitled to relief, reverse the Board’s decision in

part, and render the decision the Board should have reached following the Board’s panel decision

to not grant relator parole. This court’s mandamus jurisdiction does not extend to the Board of

Pardons and Paroles. See TEX. GOV’T CODE § 22.221(a), (b). Therefore, we dismiss relator’s

petition for want of jurisdiction.

                                                            PER CURIAM

Do not publish




1
    This proceeding arises from a parole panel decision by the State of Texas Board of Pardons and Paroles.